Citation Nr: 0702977	
Decision Date: 01/08/07    Archive Date: 02/14/07

DOCKET NO.  05-25 834	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to August 
1946, from August 1952 to June 1954, and from April to 
December 1955.

This appeal to the Board arises from an April 2005 rating 
action that denied service connection for a back disability 
and a skin disorder on the grounds that new and material 
evidence to reopen the claims had not been received.  In May 
2006, the veteran and his son testified before the Board.


FINDINGS OF FACT

1.  The RO denied service connection for a back disability 
and a skin disorder by rating action of April 1991; the 
appellant was notified of that determination by letter of 
July 1991, but he did not initiate an appeal.

2.  Additional evidence received since the April 1991 rating 
action is either cumulative or redundant of evidence 
previously of record, or does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for a back disability, or raise a reasonable 
possibility of substantiating the claim.

3.  Additional evidence received since the April 1991 rating 
action is either cumulative or redundant of evidence 
previously of record, or does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for a skin disorder, or raise a reasonable 
possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The evidence received since the RO's April 1991 final 
rating decision is not new and material, and the criteria for 
reopening the claim for service connection for a back 
disability are not met.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302, 20.1103 
(2006). 

2.  The evidence received since the RO's April 1991 final 
rating decision is not new and material, and the criteria for 
reopening the claim for service connection for a skin 
disorder are not met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Nothing in the above duties to notify and assist require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).  As explained 
in more detail below, because the veteran has not presented 
new and material evidence to reopen the current claims, VA's 
duty to assist provisions do not apply to the instant appeal.  
In any event, the Board has determined that all notification 
and development action needed to render a fair decision on 
the claims on appeal has been accomplished.

The RO sent correspondence in January 2005; a rating decision 
in April 2005; and a statement of the case in July 2005.  The 
above documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  Also, the January 2005 letter complied with all 
duties to inform the veteran of the evidence needed to 
substantiate what had been found to be insufficient in the 
prior denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
VA made all efforts to notify and to assist the appellant 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of any of the 
notices sent prior to the RO's initial adjudication (the 
April 2005 rating decision) or even the final adjudication 
(the July 2005 statement of the case) is harmless.  The Board 
finds that even if there is any defect with regard to the 
timing or content of any of the notices sent prior to the 
RO's initial adjudication, that defect is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant has had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  VA effectively 
complied with all of the required elements under its duty to 
notify claimants prior to the last adjudication here (the 
July 2005 statement of the case).

The notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim (veteran status, the existence of a 
disability, a connection between a veteran's service and that 
disability, the degree of disability, and the effective date 
pertaining to the disability).  Dingess  v. Nicholson, 19 
Vet. App. 473 (2006).  In this case, the veteran's status is 
not at issue, and the RO afforded him proper notice 
pertaining to the degree of disability and the effective date 
in a May 2006 letter. 

Indeed, the appellant has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine), on remand, --
 Vet. App. --, No. 02-1077, 2006 WL 3740614 at 4-5 (Dec. 21, 
2006) (discussing Board's ability to consider "harmless 
error"); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); cf. Locklear v. Nicholson, 20 Vet. App. 410, 415-16 
(2006) (duty to notify does not extend in perpetuity or 
impose duty on VA to provide notice on receipt of every piece 
of evidence or information).  Thus, VA satisfied its duty to 
notify the appellant.  

Also, VA has obtained all relevant, identified, and available 
evidence needed for adjudication of the claim and has 
notified the appellant of any evidence that could not be 
obtained.  As a result of these efforts, post-service VA 
medical records through 2005 and the testimony from the 
veteran's May 2006 Board hearing have been associated with 
the claims folder and considered in adjudicating these 
claims.  

Neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, that any 
existing, pertinent evidence, in addition to that noted 
above, has not been obtained.  In short, the Board is aware 
of no circumstances in this matter that would put the VA on 
notice of the existence of any additional relevant evidence 
that, if obtained, would provide a basis to reopen the 
claims.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  In a March 2006 statement, the veteran's 
representative stated that he and the veteran had no further 
evidence to submit in this case.  The Board also finds that 
the record presents no basis to further develop the record to 
create any additional evidence for consideration in 
connection with the matters on appeal.

Under these circumstances, VA has satisfied both the notice 
and duty to assist provisions of the law.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a 
compensable degree within one year after service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

A veteran who served during a period of war or during 
peacetime service after       December 31, 1946, is presumed 
in sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
2002). 

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2006).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b) (2006).

"[T]he Government must show clear and unmistakable evidence 
of both a preexisting condition and a lack of in-service 
aggravation to overcome the presumption of soundness . . ."  
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see 
also VAOPGCPREC 3-2003 (July 16, 2003) (cited at 69 Fed. Reg. 
25,178 (May 5, 2004)).

The Board previously considered and denied the veteran's 
claim for service connection for a skin disorder in January 
1957 and January 1963.  In September 1986, the Board denied 
service connection for a skin disorder on the grounds that 
new and material evidence to reopen the claim had not been 
received.  In that decision, the Board also denied service 
connection for a back disability.  Most recently, in April 
1991, the RO denied service connection for a back disability 
and for a skin disorder on the grounds that new and material 
evidence to reopen the claims had not been received.  The 
veteran was notified of that determination by letter of July 
1991, but he did not appeal in a timely fashion.  See 
38 U.S.C.A. § 7105 (West 2002).

With respect to the back disability, the evidence previously 
considered included the service medical records for the first 
period of active service, which showed the veteran's 
complaints of back pain and a diagnosis of back sprain in 
July 1946.  When seen subsequently that month, all muscle 
spasms were gone, and there were no findings of a back 
disability on examination for separation from service.  Post 
service, no lumbar spine or sacroiliac area pathology was 
found on September 1949 VA examination.  Tightness of the 
back muscles was found on November 1951 VA examination.  The 
service medical records for the second and third periods of 
active service, including entrance and separation 
examinations, were negative for complaints or findings of any 
back disability.  After service, on an October 1985 VA 
examination, X-rays revealed hypertrophic spurring at 
multiple levels of the lumbosacral spine, and the impressions 
included old low back injury with chronic low back pain, 
symptoms of left nerve root irritation, and mild left lower 
extremity neuropathy.  After January 1986 VA examination, the 
diagnosis was low back injury by history with chronic low 
back pain.  On that record, the Board in September 1986 found 
that the veteran's in-service back complaints were acute and 
transitory and resolved without residuals, and that arthritis 
of the lumbosacral spine was first manifested many years post 
service and unrelated to service.  VA medical records from 
1991 showed continuing post-service treatment for low back 
arthritis.  

With respect to the skin disorder, the evidence previously 
considered included the service medical records for the first 
period of active service, which were negative for findings or 
complaints of any skin disorder.  Post service, a September 
1949 VA examination found generalized dermatographia.  May 
1952 VA medical records showed several areas of angioneurotic 
edema and marked itching.  The service medical records for 
the second and third period of active service showed 
treatment for urticaria on several occasions, and the veteran 
was discharged from service in 1955 by reason of medical 
disability characterized as generalized cholinergic 
urticaria.  Post service, chronic severe urticaria was 
diagnosed on April 1956 VA examination, and the veteran was 
hospitalized for that skin disorder in December 1960 and 
January 1961.  Private medical records showed treatment of 
the veteran for various skin disorders including urticaria, 
epidermophytosis with secondary cellulitis, pyoderma, and 
generalized neurodermatitis from 1960 to 1963.  1963 VA 
medical records showed treatment of the veteran for 
neurodermatitis.  On that record, the Board in January 1963 
found that the veteran did not have a skin disorder during 
his first period of service, that his skin disorder clearly 
and unmistakably pre-existed his second period of service, 
and that it was not aggravated by either the second or third 
periods of service.  On October 1985 VA examination, the 
veteran gave a 30-year history of hives, and he currently 
tested positive for dermatographism, generalized xerosis, and 
probable tinea pedis and unguium.  VA medical records from 
1991 showed continuing post-service treatment for skin 
disorders. 

The appellant was notified of the April 1991 RO determination 
by letter of July 1991, but he did not initiate an appeal.  
As such, that rating action is final as to the evidence then 
of record, and is not subject to revision on the same factual 
basis.     38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103.

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the claimant.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The current application to reopen the 
claim was filed in January 2005.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).

Thus, if the newly-presented evidence is not "new," the 
claim to reopen fails on that basis, and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, 
the VA must reopen the claim and evaluate the merits after 
ensuring that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial of the claim on any basis (in this case, 
the April 1991 rating action) in determining whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Considering the record in light of the above, the Board finds 
that none of the additional evidence added to the record 
since the RO's prior final April 1991 denial constitutes new 
and material evidence to reopen the claims for service 
connection for a back disability and a skin disorder.

The additional pertinent medical evidence added to the record 
since the final April 1991 rating action -- consisting of VA 
treatment records dated from 2003 to 2005 --only continues to 
show that the veteran receives ongoing post-service treatment 
for his back and skin disorders.  Nothing therein shows a 
current back disability or skin disorder that is of service 
origin or was aggravated by any period of service, or 
contains a medical opinion linking any such current 
disability or disorder to any period of military service.  

The only other evidence added to the record consists of the 
veteran's testimony at his May 2006 Board hearing and various 
statements.  To the extent that such assertions are 
reiterations of previously advanced assertions, the Board 
finds that such evidence does not, by definition, constitute 
new evidence to reopen either claim.  

On that record, the Board must regrettably conclude that the 
additional evidence associated with the claims folder since 
the RO's April 1991 rating action is either cumulative or 
redundant of evidence previously of record, or does not, by 
itself or when considered with previous evidence of record, 
relate to an unestablished fact necessary to substantiate the 
claims for service connection for a back disability and a 
skin disorder, or raise a reasonable possibility of 
substantiating either claim.  

Unfortunately, under these circumstances, the Board must 
conclude that none of the additional evidence added to the 
claims folder since the April 1991 RO denial constitutes new 
and material evidence to reopen the claims for service 
connection for a back disability and a skin disorder.  
Therefore, the April 1991 RO decision remains final as to 
both issues, and the Board must deny the appeal.  Since the 
veteran has not fulfilled the threshold burden of submitting 
new and material evidence to reopen the finally-disallowed 
claims, the "benefit-of-the-doubt" doctrine does not apply.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The application to reopen a claim for service connection for 
a back disability is denied.

The application to reopen a claim for service connection for 
a skin disability is denied.

____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


